  Case 3:18-cv-16137-FLW-LHG Document 32 Filed 02/27/20 Page 1 of 6 PageID: 1146




                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
                                              (609) 989-2182

          CHAMBERS OF                                                    Clarkson S. Fisher Federal
      FREDA L. WOLFSON                                                  Building & U.S. Courthouse
CHIEF UNITED STATES DISTRICT JUDGE                                          402 East State Street
                                                                        Trenton, New Jersey 08608



                                           LETTER ORDER

                                                               February 27, 2020

   Thomas J. Mallon, Esq.
   Mallon & Tranger
   86 Court Street
   Freehold, NJ 07728

   Eric L. Harrison, Esq.
   Methfessel & Werbel, Esqs.
   2025 Lincoln Highway, Suite 200
   Edison, NJ 08818

   Thomas E. Monahan, Esq.
   Dasti, Murphy, McGuckin, Ulaky, Koutsouris & Connors
   620 West Lacey Road, PO Box 1057
   Forked River, NJ 08731

                   RE:     John P. Saddy, et al. v. Borough of Seaside Heights, et al.
                           Civ. Action No.: 18-16137 (FLW) (LHG)


   Counsel:

           This matter comes before the Court on Moving Defendant Christopher Vaz’s (“Moving

   Defendant”) motion to dismiss the claims of Plaintiffs John P. Saddy (“Saddy”), Karma

   Entertainment, LLC (“Karma LLC” or “Club Karma”), and Saddy Family, LLC (“Saddy LLC”)

   (collectively, “Plaintiffs”) for lack of standing, pursuant to Federal Rule of Civil Procedure

   12(b)(1). In the present matter, Plaintiffs filed a First Amended Complaint (“FAC”) against



                                                   -1-
Case 3:18-cv-16137-FLW-LHG Document 32 Filed 02/27/20 Page 2 of 6 PageID: 1147




 Defendants Vaz (the Seaside Heights Borough Administrator), the Borough of Seaside Heights,

 and various Seaside Heights officials and employees (“Defendants”), bringing claims for

 violations of 42 U.S.C. §§ 1983, 1985, and 1986, violations of the First, Fourth, and Fifth

 Amendments of the United States Constitution, and other civil rights violations. In his motion,

 Moving Defendant argues that Saddy, individually, lacks constitutional standing to bring the

 present claims and, therefore, should be dismissed from the case. For the following reasons,

 Moving Defendant’s motion is granted, and Saddy is dismissed from the case.

         In the FAC, Plaintiffs allege that Defendants took retaliatory actions against Plaintiffs

 that resulted in significant financial loss. Specifically, Plaintiffs allege that Defendants instituted

 discriminatory and racist policies towards African Americans and LGBTQ individuals, such as

 restrictions on dress codes, playing rap music, and hosting hip-hop/rap and LGBTQ themed

 events, with the purpose of discouraging African American and LGBTQ patrons from attending

 Club Karma. FAC at ¶¶ 38-49. Plaintiffs further allege that, after they refused to comply with

 these policies, Defendants retaliated against them by ordering a police raid over Memorial Day

 weekend in 2018, thereby creating the justification for the Borough of Seaside Heights to shut

 down the club. Id. at ¶¶ 50-81. After Plaintiffs filed the present action, the parties engaged in

 limited discovery to address the standing issue, including, inter alia, whether Defendants’

 alleged actions resulted in Saddy’s personal financial loss. In that regard, based on the record, it

 appears that Saddy receives the profits for operating Club Karma, in which he has a 50%

 ownership interest, and he also has a 90% ownership interest in Saddy LLC. See Harrison Aff.,

 Ex. H at 23:19-24:7. Saddy LLC served as the landlord for Club Karma, and in order for Club

 Karma to pay its own rent to Saddy LLC, Club Karma, in turn, served as the landlord for a




                                                   -2-
Case 3:18-cv-16137-FLW-LHG Document 32 Filed 02/27/20 Page 3 of 6 PageID: 1148




 restaurant located on the same block. See id., Ex. H at 14:14-15:4. Before the police raid on the

 club, Club Karma purportedly had a verbal rental agreement with a prospective tenant for

 $200,000-$300,000, but the prospective tenant backed out after the raid. See id. As a result,

 Plaintiffs contend that Saddy LLC could not make certain payments to its creditors, and both

 Saddy LLC and Club Karma were forced to file for bankruptcy, resulting in personal financial

 loss to Saddy. See Pls. Opp. Br., Ex. A, 65:6-16. In the present motion, Moving Defendant

 argues that this financial loss cannot be the basis for Saddy’s injury-in-fact, such that he has

 standing to sue personally.

         Rule 12(b)(1) requires the court to grant a motion to dismiss if the court lacks subject-

 matter jurisdiction to hear a claim. Federal Rule of Civil Procedure 12(b)(1) provides for the

 dismissal of a complaint for lack of standing. Fed. R. Civ. P. 12(b)(1); see also Society Hill

 Towers Owners' Ass'n v. Rendell, 210 F.3d 168, 175 (3d Cir. 2000). Article III of the

 Constitution limits the jurisdiction of federal courts to “Cases” and “Controversies.” Lance v.

 Coffman, 549 U.S. 437, 439 (2007). Indeed, “[s]tanding to sue is a doctrine rooted in the

 traditional understanding of a case or controversy.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

 1547 (2016). “The standing inquiry . . . focuse[s] on whether the party invoking jurisdiction had

 the requisite stake in the outcome when the suit was filed.” Constitution Party of Pa. v. Aichele,

 757 F.3d 347, 360 (3d Cir. 2014) (quoting Davis v. FEC, 554 U.S. 724, 734 (2008)) (alterations

 original).

         To show standing, a plaintiff must establish: “(1) an injury-in-fact, (2) a sufficient causal

 connection between the injury and the conduct complained of, and (3) a likelihood that the injury

 will be redressed by a favorable decision.” In re Nickelodeon Consumer Privacy Litig., 827 F.3d




                                                  -3-
Case 3:18-cv-16137-FLW-LHG Document 32 Filed 02/27/20 Page 4 of 6 PageID: 1149




 262, 272 (3d Cir. 2016) (quoting Finkelman v. Nat’l Football League, 810 F.3d 187, 193 (3d Cir.

 2016)) (internal quotations and citations omitted). “The plaintiff, as the party invoking federal

 jurisdiction, bears the burden of establishing these elements.” Spokeo, 136 S. Ct. at 1547 (citing

 FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990)). “Where, as here, a case is at the pleading

 stage, the plaintiff must ‘clearly . . . allege facts demonstrating’ each element.” Id. (quoting

 Warth v. Seldin, 422 U.S. 490, 518 (1975)) (footnote omitted).

        In the present matter, the sole issue is whether Plaintiffs have established the first prong of

 the standing analysis: that Saddy was injured in fact. “It is well established that a stockholder,

 director, officer or employee of a corporation has no personal or individual right of action against

 third persons for damages that result indirectly to the individual because of an injury to the

 corporation.” Temp-Way Corp. v. Cont'l Bank, 139 B.R. 299, 316–17 (E.D. Pa. 1992), aff'd, 981

 F.2d 1248 (3d Cir. 1992) (citing Pitchford v. PEPI, Inc., 531 F.2d 92, 97 (3d Cir. 1975); Kauffman

 v. Dreyfus Fund, Inc., 434 F.2d 727, 732 (3d Cir. 1970); Nagle v. Commercial Credit Business

 Loans Inc., 102 F.R.D. 27, 29 (E.D. Pa. 1983)). In that regard, the shareholder, officer, or owner

 does not have standing to sue unless he “suffers an[ ] injury separate and distinct from that suffered

 by the corporation as a result of the wrongdoer's actions.” D'Antonio v. Borough of Allendale, No.

 16-816, 2017 WL 701384, at *7 (D.N.J. Feb. 21, 2017) (quoting Marchese v. Umstead, 110 F.

 Supp. 2d 361, 367 (E.D. Pa. 2000)). Personal loss, such as loss of income or diminution in the

 value of shares, incurred as a result of a corporation's losses does not constitute an individual loss

 sufficient to confer standing. Winer Family Trust v. Queen, 503 F.3d 319, 338 (3d Cir. 2007);

 Grimm v. Borough of Norristown, 226 F.Supp.2d 606, 632 (E.D. Pa. 2002). This is true even where




                                                  -4-
Case 3:18-cv-16137-FLW-LHG Document 32 Filed 02/27/20 Page 5 of 6 PageID: 1150




 the individual is a sole owner or shareholder, or a key employee. See Grimm, 226 F.Supp.2d at

 632.

        Here, Plaintiffs’ only argument regarding Saddy’s standing is that he personally suffered

 financial harm from Defendants’ actions against Club Karma. Specifically, they contend that “[t]he

 retaliatory actions of Defendants leading to the raid and closing of Club Karma set off a domino

 effect of events leading to [Saddy’s] personal financial losses.” ECF No. 29 at 7. In focusing solely

 on Saddy’s personal financial losses, however, Plaintiffs have not demonstrated that Saddy

 personally suffered any type of harm that is “separate and distinct” from the harm to the business.

 Indeed, the facts here are nearly identical to those in Grimm v. Borough of Norristown. There,

 Grimm Brothers Realty Company and Gary Grimm, the company’s president and sole officer,

 sued the Borough of Norristown and its officers by bringing § 1983 claims for violations of their

 First and Fourteenth Amendment rights. 226 F. Supp. 2d at 632. They alleged that the defendants

 issued citations and brought condemnation actions in retaliation for the plaintiffs’ exercise of their

 free speech rights. Id. at 618. The court found that Grimm only had standing to challenge the

 defendants’ alleged violations of his own constitutional rights, i.e., retaliatorily issuing citations

 against him, personally, for occupying condemned property. Id. at 634. However, he lacked any

 standing where the alleged injury was only to the company, and he only “suffered personal loss by

 virtue of losses incurred by the corporation.” Id. at 632.

        Plaintiffs, here, have not alleged that Saddy suffered any harm apart from personal financial

 loss stemming from Club Karma’s closure. There is no allegation that Defendants discriminated

 against Saddy individually, or otherwise violated his individual constitutional rights, as is required

 to confer standing. It is of no moment that Saddy was a majority owner of the entities, or that his




                                                  -5-
Case 3:18-cv-16137-FLW-LHG Document 32 Filed 02/27/20 Page 6 of 6 PageID: 1151




 personal financial losses may have been significant. Because Plaintiffs have only alleged injuries

 to the corporation, Saddy does not individually have standing to sue. See also D'Antonio, 2017

 WL 701384, at *7 (“[E]ven assuming [the plaintiff] is the sole owner and/or the sole executive, he

 lacks standing to bring claims based on injuries to [the company], its interests, or its property.”);

 Jin Fu Zhong v. Sweeny, No. 08-2204, 2011 WL 1193011, at *9 (E.D. Pa. Mar. 29, 2011)

 (“[Plantiff’s] alleged injury relates to the diminution of the corporation's assets, which is

 insufficient to confer standing on an individual, even if he is the sole shareholder.”).

        Accordingly, for the foregoing reasons, Moving Defendant’s partial Motion to Dismiss

 [ECF No. 25] is GRANTED, and Saddy is DISSMISSED from the case.



 SO ORDERED.

                                                                           /s/ Freda L. Wolfson
                                                                           Freda L. Wolfson
                                                                           U.S. Chief District Judge




                                                  -6-
